Exhibit 10.12

GREATBATCH, INC.

2011 STOCK INCENTIVE PLAN

(as amended December 7, 2011)

 

1 PREAMBLE

This Greatbatch, Inc. 2011 Stock Incentive Plan, as it may be amended from time
to time (the “Plan”), is intended to promote the interests of Greatbatch, Inc.,
a Delaware corporation (“GB” and, together with its Subsidiaries, the
“Company”), and its stockholders by providing officers and other employees and
non-employee directors of the Company with appropriate incentives and rewards to
encourage them to enter into and continue in service to the Company and to
acquire a proprietary interest in the long-term success of the Company, while
aligning the interests of key employees and management with those of the
stockholders.

This Plan is intended to provide a flexible framework that will permit the
development and implementation of a variety of stock-based programs based on
changing needs of the Company, its competitive market and the regulatory
climate.

 

2 DEFINITIONS

As used in the Plan, the following definitions apply to the terms indicated
below:

(a) “Award Agreement” shall mean the written agreement between the Company and a
Participant or other document approved by the Committee evidencing an Incentive
Award.

 

  (b) “Board of Directors” shall mean the Board of Directors of GB.

 

  (c) “Cause,” and the term “for cause” shall mean,

(1) with respect to a Participant who is a party to a written employment
agreement with the Company, which agreement contains a definition of “for cause”
or “cause” (or words of like import) for purposes of termination of employment
thereunder by the Company, “for cause” or “cause” as defined in the most recent
of such agreements, or

(2) in all other cases, as determined by the Committee, in its sole discretion,
that one or more of the following has occurred: (A) any intentional or willful
failure, or failure due to bad faith, by such Participant to substantially
perform his or her duties to the Company which shall not have been corrected
within 30 days following written notice thereof, (B) any misconduct by such
Participant which is significantly injurious to the Company, (C) any breach by
such Participant of any covenant contained in the instrument pursuant to which
an Incentive Award is granted, (D) such Participant’s conviction of, or entry of
a plea of nolo contendere in respect of, any felony which results in, or is
reasonably expected to result in, economic or reputational injury to the
Company.

 

  (d) “Change in Control” occurs if

(1) any “Person” (as such term is used in Sections 13(d) and 14(d)(2) of the
Exchange Act of 1934), is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of more than 50% of the
total combined voting power of all classes of capital stock of GB normally
entitled to vote for the election of directors of GB; or

(2) a sale of all or substantially all of the assets of the Company is
consummated, in one transaction or a series of related transactions, or

(3) any merger or consolidation of GB is consummated in which the shareholders
of GB immediately prior to such transaction own, in the aggregate, less than 50%
of the total combined voting power of all classes of capital stock of the
surviving entity normally entitled to vote for the election of directors of the
surviving entity.



--------------------------------------------------------------------------------

For purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of Rule
13d-3(d)(1)(i) (as in effect on the date hereof) pursuant to the Exchange Act.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Committee” shall mean the Compensation and Organization Committee of the
Board of Directors or such other committee as the Board of Directors shall
appoint from time to time to administer the Plan; provided, that the Committee
shall at all times consist of two or more persons, each of whom shall be a
member of the Board of Directors. To the extent required for transactions under
the Plan to qualify for the exemptions available under Rule 16b-3 (as defined
herein), members of the Committee (or any subcommittee thereof) shall be
“non-employee directors” within the meaning of Rule 16b-3. To the extent
required for compensation realized from Incentive Awards (as defined herein)
under the Plan to be deductible by the Company pursuant to Section 162(m) of the
Code, members of the Committee (or any subcommittee thereof) shall be “outside
directors” within the meaning of such section.

(g) “Company Stock” shall mean the common stock, par value $.001 per share, of
GB.

(h) “Covered Employee” means a Participant who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

(i) “Disability,” unless otherwise provided in an Award Agreement, shall mean

(1) with respect to a Participant who is a party to a written employment
agreement with the Company, which agreement contains a definition of
“disability” or “permanent disability” (or words of like import) for purposes of
termination of employment thereunder by the Company, “disability” or “permanent
disability” as defined in the most recent of such agreements, or

(2) in all other cases, means such Participant’s inability to perform
substantially his or her duties to the Company by reason of physical or mental
illness, injury, infirmity or condition: (A) for a continuous period for 180
days or one or more periods aggregating 180 days in any twelve-month period;
(B) at such time as such Participant is eligible to receive disability income
payments under any long-term disability insurance plan maintained by the
Company; or (C) at such earlier time as such Participant or the Company submits
medical evidence, in the form of a physician’s certification, that such
Participant has a physical or mental illness, injury, infirmity or condition
that will likely prevent such Participant from substantially performing his
duties for 180 days or longer.

(j) “Effective Date” shall mean February 28, 2011, the date the Plan was adopted
by the Board of Directors, subject to approval by GB’s stockholders. The Plan
will be deemed to be approved by the stockholders if it receives the affirmative
vote of the holders of a majority of the shares of stock of GB present or
represented and entitled to vote at a meeting at which a quorum representing a
majority of all outstanding voting stock is, either in person or by proxy,
present and voting and duly held in accordance with the applicable provisions of
GB’s Bylaws. Incentive Awards may be granted under the Plan at any time prior to
the receipt of stockholder approval; provided, however, that each such grant
shall automatically terminate in the event such approval is not obtained.
Without limiting the foregoing, no Option or SAR may be exercised prior to the
receipt of such approval, and no share certificate will be issued pursuant to a
grant of Restricted Stock or Stock Bonus prior to the receipt of such approval.

(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(l) “Fair Market Value” means, for any particular date, (i) for any period
during which the Company Stock shall be listed for trading on a national
securities exchange or the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”), the closing price per share of Company Stock on
such exchange or the NASDAQ closing bid price as of the close of such trading
day, or (ii) the market price per share of Company Stock as determined in good
faith by the Board of Directors in the event (i) above shall not be applicable.
If the Fair Market Value is to be determined as of a day when the securities
markets are not open, the Fair Market Value on that day shall be the Fair Market
Value on the next preceding day when the markets were open.

(m) “Incentive Award” shall mean an Option, SAR, share of Restricted Stock,
Restricted Stock Unit or Stock Bonus (each as defined herein) granted pursuant
to the terms of the Plan.

 

2



--------------------------------------------------------------------------------

(n) “Incentive Stock Option” shall mean an Option that is an “incentive stock
option” within the meaning of Section 422 of the Code.

(o) “Issue Date” shall mean the date established by the Committee on which
Certificates representing shares of Restricted Stock shall be issued by the
Company pursuant to the terms of Section 9(e).

(p) “Non-Qualified Stock Option” shall mean an Option that is not an Incentive
Stock Option.

(q) “Option” shall mean an option to purchase shares of Company Stock granted
pursuant to Section 7.

(r) “Participant” shall mean an employee, a non-employee consultant or service
provider, or non-employee director of the Company to whom an Incentive Award is
granted pursuant to the Plan and, upon his or her death, his or her successors,
heirs, executors and administrators, as the case may be.

(s) “Performance-Based Award” means an Award granted to selected Covered
Employees pursuant to Sections 9 and 10, but which is subject to the terms and
conditions set forth in Section 12. All Performance-Based Awards are intended to
qualify as Qualified Performance-Based Compensation.

(t) “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals are limited to the following: net earnings
(either before or after interest, taxes, depreciation and amortization),
economic value-added (as determined by the Committee), sales or revenue, net
income (either before or after taxes), operating earnings or income, cash flow
(including, but not limited to, operating cash flow and free cash flow), cash
flow return on capital, return on investment, return on stockholders’ equity,
return on assets or net assets, return on capital, stockholder returns, return
on sales, gross or net profit margin, productivity, expense, margins, operating
efficiency, cost reduction or savings, customer satisfaction, working capital,
earnings or diluted earnings per share, price per share of Company Stock, and
market share, any of which may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group.
The Committee shall, within the time prescribed by Section 162(m) of the Code,
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period for such Participant.

(u) “Performance Goals” means, for a Performance Period, the goals established
in writing by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, business unit, or
an individual. The Committee, in its discretion, may, within the time prescribed
by Section 162(m) of the Code, adjust or modify the calculation of Performance
Goals for such Performance Period in order to prevent the dilution or
enlargement of the rights of Participants (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company (determined
consistent with U.S. Generally Accepted Accounting Principles), or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.

(v) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.

(w) “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.

(x) “Reprice” shall mean (A) changing the terms of an Incentive Award to lower
its exercise price; (B) any other action that is treated as a “repricing” under
generally accepted accounting principles; and (C) repurchasing for cash or
canceling an Incentive Award at a time when its exercise price is greater than
the Fair Market Value of the underlying stock in exchange for another Incentive
Award, unless the cancellation and exchange occurs in connection with a Change
in Control. Such cancellation and exchange would be considered a “repricing”
regardless of whether it is treated as a “repricing” under generally accepted
accounting principles and regardless of whether it is voluntary on the part of
the Participant.

 

3



--------------------------------------------------------------------------------

(y) A share of “Restricted Stock” shall mean a share of Company Stock that is
granted pursuant to the terms of Section 9 hereof and that is subject to the
restrictions set forth in Section 9(c).

(z) “Restricted Stock Unit” means the right to receive a share of Company Stock
that is granted pursuant to the terms of Section 10.

(aa) “Rule 16b-3” shall mean the rule thus designated as promulgated under the
Exchange Act.

(bb) “SAR” shall mean a stock appreciation right granted pursuant to Section 8.

(cc) “Stock Bonus” shall mean a bonus payable in shares of Company Stock or a
payment made in shares of Company Stock pursuant to a deferred compensation plan
of the Company.

(dd) “Subsidiary” shall mean any corporation or other entity in which, at the
time of reference, the Company owns, directly or indirectly, stock or similar
interests comprising more than 50 percent of the combined voting power of all
outstanding securities of such entity.

(ee) “Vesting Date” shall mean the date established by the Committee on which a
share of Restricted Stock or Restricted Stock Unit may vest.

 

3 STOCK SUBJECT TO THE PLAN

 

  (a) Shares Available for Awards

The total number of shares of Company Stock with respect to which Incentive
Awards may be granted shall not exceed 1,000,000 shares. Such shares may be
authorized but unissued Company Stock or authorized and issued Company Stock
held in the Company’s treasury or acquired by the Company for the purposes of
the Plan. The Committee may direct that any stock certificate evidencing shares
issued pursuant to the Plan shall bear a legend setting forth such restrictions
on transferability as may apply to such shares pursuant to the Plan.

 

  (b) Total Grants by Award Type

The total number of shares of Company Stock to be awarded under the Plan as
Options or SARs shall not exceed 1,000,000 shares. The total number of shares of
Company Stock to be awarded under the Plan as Incentive Stock Options shall not
exceed 1,000,000 shares. With respect to SARs, when a stock settled SAR is
exercised, the shares subject to a SAR grant agreement shall be counted against
the shares available for award as one (1) share for every share subject thereto,
regardless of the number of shares used to settle the SAR upon exercise.

 

  (c) Individual Limitation

The total number of shares of Company Stock subject to Options and SARs awarded
to any one employee during any fiscal year of the Company, other than awards
made pursuant to Section 12, shall not exceed 100,000 shares. Determinations
under the preceding sentence shall be made in a manner that is consistent with
Section 162(m) of the Code and regulations promulgated thereunder. The
provisions of this Section 3(c) shall not apply in any circumstance with respect
to which the Committee determines that compliance with Section 162(m) of the
Code is not necessary.

 

  (d) Adjustment for Change in Capitalization

If there is any change in the outstanding shares of Company Stock by reason of a
stock dividend or distribution, stock split-up, recapitalization, combination or
exchange of shares, or by reason of any merger, consolidation, spinoff or other
corporate reorganization in which the Company is the surviving corporation, the
number of shares available for issuance both in the aggregate and with respect
to each outstanding Incentive Award, the price per share under each outstanding
Incentive Award, and the limitations set forth in Section 3(b) and (c), shall be
proportionately adjusted by the Committee, whose determination shall be final
and binding. After any adjustment made pursuant to this Section 3(d), the number
of shares subject to each outstanding Incentive Award shall be rounded to the
nearest whole number.

 

4



--------------------------------------------------------------------------------

  (e) Other Adjustments

In the event of any transaction or event described in Section 3(d) or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate (including without limitation any Change in Control), or of changes in
applicable laws, regulations or accounting principles, and whenever the
Committee determines that action is appropriate in order to prevent the dilution
or enlargement of the benefits or potential benefits intended to be made
available under the Plan or with respect to any Incentive Award under the Plan,
to facilitate such transactions or events or to give effect to such changes in
laws, regulations or principles, the Committee, in its sole discretion and on
such terms and conditions as it deems appropriate, including, if the Committee
deems appropriate, the principles of Treasury Regulation Section 1.424-1(a)(5)
except to the extent necessary to ensure that the action does not violate
Section 409A of the Code, either by amendment of the terms of any outstanding
Incentive Awards or by action taken prior to the occurrence of such transaction
or event and either automatically or upon the Participant’s request, is hereby
authorized to take any one or more of the following actions:

(i) To provide for either (A) termination of any such Incentive Award in
exchange for an amount of cash and/or other property, if any, equal to the
amount that would have been attained upon the exercise of such Incentive Award
or realization of the Participant’s rights (and, for the avoidance of doubt, if
as of the date of the occurrence of the transaction or event described in this
Section 3(e) the Committee determines in good faith that no amount would have
been attained upon the exercise of such Incentive Award or realization of the
Participant’s rights, then such Incentive Award may be terminated by the Company
without payment) or (B) the replacement of such Incentive Award with other
rights or property selected by the Committee in its sole discretion;

(ii) To provide that such Incentive Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices; and

(iii) To make adjustments in the number and type of shares of Company Stock (or
other securities or property) subject to outstanding Incentive Awards, and in
the number and kind of outstanding Restricted Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding options, rights and awards and options, rights and awards which
may be granted in the future;

(iv) To provide that such Incentive Award shall be exercisable or payable or
fully vested with respect to all shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

(v) To provide that the Incentive Award cannot vest, be exercised or become
payable after such event.

 

  (f) Re-use of Shares

To the extent that an Incentive Award terminates, expires, is cancelled,
forfeited, or lapses for any reason, any shares of Company Stock subject to the
Incentive Award shall again be available for the grant of an Incentive Award
pursuant to the Plan. Shares which are used to pay the exercise price of an
Option and shares withheld to satisfy tax withholding obligations will not be
available for further grants of Incentive Awards pursuant to the Plan. To the
extent permitted by applicable law or any exchange rule, shares of Company Stock
issued in assumption of, or in substitution for, any outstanding awards of any
entity acquired in any form of combination by the Company or any Subsidiary
shall not be counted against shares of Company Stock available for grant
pursuant to this Plan.

 

  (g) No Repricing

Absent stockholder approval, neither the Committee nor the Board of Directors
shall have any authority, with or without the consent of the affected holders of
Incentive Awards, to “Reprice” an Incentive Award. This paragraph may not be
amended, altered or repealed by the Board of Directors or the Committee without
approval of the stockholders of the Company.

 

  (h) Vesting Limitation on Restricted Stock and Restricted Stock Unit Awards.

 

5



--------------------------------------------------------------------------------

Any Restricted Stock or Restricted Stock Unit Incentive Award that vests solely
on the basis of the passage of time (e.g., not on the basis of achievement of
Performance Goals) shall not fully vest more quickly than over the three year
period beginning on the grant date. Any Restricted Stock or Restricted Stock
Unit Performance-Based Awards shall not vest prior to the first anniversary of
the grant date. The provisions of this Section 3(h) shall not apply to (i) up to
ten percent (10%) of the total number of shares of Company Stock authorized for
issuance under the Plan, or (ii) any Incentive Awards made to any member of the
Board of Directors as a component of the payment of his or her retainer for
service on the Board of Directors.

 

4 ADMINISTRATION OF THE PLAN

The Plan shall be administered by the Committee. The Committee shall from time
to time designate the persons who shall be granted Incentive Awards and the
amount, type and other features of each Incentive Award.

The Committee shall have full authority to administer the Plan, including
authority to interpret and construe any provision of the Plan and the terms of
any Incentive Award issued under it and to adopt such rules and regulations for
administering the Plan as it may deem necessary or appropriate. The Committee
shall determine whether an authorized leave of absence or absence due to
military or government service shall constitute termination of employment.
Decisions of the Committee shall be final and binding on all parties.
Determinations made by the Committee under the Plan need not be uniform but may
be made on a Participant-by-Participant basis. Notwithstanding anything to the
contrary contained herein, the Board of Directors may, in its sole discretion,
at any time and from time to time, resolve to administer the Plan, in which case
the term “Committee” as used herein shall be deemed to mean the Board of
Directors.

The Committee may, in its absolute discretion, without amendment to the Plan,
(i) accelerate the date on which any Option or SAR granted under the Plan
becomes exercisable, (ii) waive or amend the operation of Plan provisions
respecting exercise after termination of service or otherwise adjust any of the
terms of such Option or SAR and (iii) accelerate the Vesting Date or Issue Date,
or waive any condition imposed hereunder, with respect to any share of
Restricted Stock or Restricted Stock Unit or otherwise adjust any of the terms
applicable to such share.

No member of the Committee shall be liable for any action, omission or
determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Committee and each other director or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Committee) arising out of any action, omission or
determination relating to the Plan, unless, in either case, such action,
omission or determination was taken or made by such member, director or employee
in bad faith and without reasonable belief that it was in the best interests of
the Company.

 

5 ELIGIBILITY

The persons who shall be eligible to receive Incentive Awards pursuant to the
Plan shall be such employees of the Company (including employees who are also
directors and prospective employees conditioned on their becoming employees),
non-employee consultants or service providers, and non-employee directors of the
Company as the Committee shall designate from time to time.

 

6 AWARDS UNDER THE PLAN; AWARD AGREEMENTS

The Committee may grant Options, SARs, shares of Restricted Stock, Restricted
Stock Units and Stock Bonuses, in such amounts and with such terms and
conditions as the Committee shall determine, subject to the provisions of the
Plan.

Each Incentive Award granted under the Plan (except an unconditional Stock
Bonus) shall be evidenced by an Award Agreement which shall contain such
provisions as the Committee may in its sole discretion deem necessary or
desirable. By accepting an Incentive Award, a Participant thereby agrees that
the Incentive Award shall be subject to all of the terms and provisions of the
Plan and the applicable Award Agreement.

 

6



--------------------------------------------------------------------------------

7 OPTIONS

 

  (a) Identification of Options

Each Option shall be clearly identified in the applicable Award Agreement as
either an Incentive Stock Option or a Non-Qualified Stock Option. In the absence
of such identification, an Option will be deemed to be a Non-Qualified Stock
Option.

 

  (b) Exercise Price

Each Award Agreement with respect to an Option shall set forth the amount (the
“exercise price”) payable by the holder to the Company upon exercise of the
Option. The exercise price per share shall be determined by the Committee but
shall in no event be less than the Fair Market Value of a share of Company Stock
on the date the Option is granted.

 

  (c) Term and Exercise of Options

(1) The applicable Award Agreement will provide the date or dates on which an
Option shall become exercisable. The Committee shall determine the expiration
date of each Option; provided, however, that no Option shall be exercisable more
than ten years after the date of grant. Unless the applicable Award Agreement
provides otherwise, no Option shall be exercisable prior to the first
anniversary of the date of grant.

(2) An Option may be exercised for all or any portion of the shares as to which
it is exercisable; provided, that no partial exercise of an Option shall be for
an aggregate exercise price of less than $1,000. The partial exercise of an
Option shall not cause the expiration, termination or cancellation of the
remaining portion thereof.

(3) Unless the Committee determines otherwise, an Option shall be exercised by
delivering notice to the Company’s principal office, to the attention of its
Secretary (or the Secretary’s designee), no less than one nor more than ten
business days in advance of the effective date of the proposed exercise. Such
notice shall specify the number of shares of Company Stock with respect to which
the Option is being exercised and the effective date of the proposed exercise
and shall be signed by the Participant or other person then having the right to
exercise the Option. Payment for shares of Company Stock purchased upon the
exercise of an Option shall be made on the effective date of such exercise by
one or a combination of the following means: (i) in cash, by certified check,
bank cashier’s check or wire transfer; (ii) subject to the approval of the
Committee, in shares of Company Stock owned by the Participant for at least six
months prior to the date of exercise and valued at their Fair Market Value on
the effective date of such exercise; or (iii) by means of a broker assisted
cashless exercise procedure complying with applicable law, and (iv) by such
other provision as the Committee may from time to time authorize. Any payment in
shares of Company Stock shall be effected by the delivery of such shares to the
Secretary (or the Secretary’s designee) of the Company, duly endorsed in blank
or accompanied by stock powers duly executed in blank, together with any other
documents and evidences as the Secretary (or the Secretary’s designee) of the
Company shall require.

(4) Certificates for shares of Company Stock purchased upon the exercise of an
Option shall be issued in the name of the Participant or other person entitled
to receive such shares, and delivered to the Participant or such other person as
soon as practicable following the effective date on which the Option is
exercised.

 

  (d) Limitations on Incentive Stock Options

(1) Incentive Stock Options may be granted only to employees of the Company or
any “subsidiary corporation” thereof (within the meaning of Section 424(f) of
the Code and the applicable regulations thereunder).

(2) To the extent that the aggregate Fair Market Value of shares of Company
Stock with respect to which Incentive Stock Options are exercisable for the
first time by a Participant during any calendar year under the Plan and any
other stock option plan of the Company (or any “subsidiary corporation” of the
Company within the meaning of Section 424 of the Code) shall exceed $100,000, or
such higher value as may be permitted under Section 422 of the Code, such
Options shall be treated as Non-Qualified Stock Options. Such Fair Market Value
shall be determined as of the date on which each such Incentive Stock Option is
granted.

 

7



--------------------------------------------------------------------------------

(3) No Incentive Stock Option may be granted to an individual if, at the time of
the proposed grant, such individual owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company (or any
“subsidiary corporation” of the Company within the meaning of Section 424 of the
Code), unless (i) the exercise price of such Incentive Stock Option is at least
110% of the Fair Market Value of a share of Company Stock at the time such
Incentive Stock Option is granted and (ii) such Incentive Stock Option is not
exercisable after the expiration of five years from the date such Incentive
Stock Option is granted.

 

  (e) Effect of Termination of Employment

(1) Unless the applicable Award Agreement provides or the Committee shall
determine otherwise, in the event that the employment of a Participant with the
Company shall terminate for any reason other than Cause, Disability or death :
(i) Options granted to such Participant, to the extent that they were
exercisable at the time of such termination, shall remain exercisable until the
date that is three months after such termination, on which date they shall
expire; and (ii) Options granted to such Participant, to the extent that they
were not exercisable at the time of such termination, shall expire at the close
of business on the date of such termination. The three-month period described in
this Section 7(e)(1) shall be extended to one year in the event of the
Participant’s death during such three-month period. Notwithstanding the
foregoing, no Option shall be exercisable after the expiration of its term.

(2) Unless the applicable Award Agreement provides or the Committee shall
determine otherwise, in the event that the employment of a Participant with the
Company shall terminate on account of the Disability or death of the
Participant: (i) Options granted to such Participant, to the extent that they
were exercisable at the time of such termination, shall remain exercisable until
the first anniversary of such termination, on which date they shall expire; and
(ii) Options granted to such Participant, to the extent that they were not
exercisable at the time of such termination, shall expire at the close of
business on the date of such termination. Notwithstanding the foregoing, no
Option shall be exercisable after the expiration of its term.

(3) In the event of the termination of a Participant’s employment for Cause, all
outstanding Options granted to such Participant shall expire at the commencement
of business on the date of such termination.

 

  (f) Acceleration of Exercise Date Upon Change in Control

Except as otherwise provided in an applicable Award Agreement, upon the
occurrence of a Change in Control, each Option granted under the Plan and
outstanding at such time shall become fully and immediately exercisable and
shall remain exercisable until its expiration, termination or cancellation
pursuant to the terms of the Plan. In addition, in the event of a Change in
Control, the Committee may in its discretion, cancel any outstanding Options and
pay to the holders thereof, in cash or stock, or any combination thereof, the
value of such Options based upon the price per share of Company Stock to be
received by other shareholders of the Company in the Change in Control less the
exercise price of each Option.

(g) Except as otherwise provided in an applicable Award Agreement, during the
lifetime of a Participant each Option granted to a Participant shall be
exercisable only by the Participant and no Option shall be assignable or
transferable otherwise than by will or by the laws of descent and distribution.
The Committee may in its sole discretion on a case by case basis, in any
applicable agreement evidencing an Option (other than, to the extent
inconsistent with the requirements of Section 422 of the Code applicable to
Incentive Stock Options), permit a Participant to transfer all or some of the
Options to (i) the Participant’s Immediate Family Members, or (ii) a trust or
trusts for the exclusive benefit of such Immediate Family Members. Following any
such transfer, any transferred Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to the transfer.
“Immediate Family Members” shall mean a Participant’s spouse, child(ren) and
grandchild(ren). Notwithstanding the foregoing, Non-Qualified Stock Options may
be transferred to a Participant’s former spouse pursuant to a property
settlement made part of an agreement or court order incident to the divorce.

 

8 SARS

 

  (a) Exercise Price

The exercise price per share of a SAR shall be determined by the Committee at
the time of grant, but shall in no event be less than the Fair Market Value of a
share of Company Stock on the date of grant.

 

8



--------------------------------------------------------------------------------

  (b) Benefit Upon Exercise

The exercise of SARs with respect to any number of shares of Company Stock shall
entitle the Participant to receive unrestricted, fully transferable shares of
Company Stock, payable within 2 1/2 months of the date on which the SARs are
exercised, equal in value to the number of SARs exercised multiplied by (i) the
Fair Market Value of a share of Company Stock on the exercise date over (ii) the
exercise price of the SAR. Fractional share amounts shall be settled in cash.

 

  (c) Term and Exercise of SARS

(1) The applicable Award Agreement will provide the dates or dates on which a
SAR shall become exercisable. The Committee shall determine the expiration date
of each SAR; provided, however, that no SAR shall be exercisable more than ten
years after the date of grant. Unless the applicable Award Agreement provides
otherwise, no SAR shall be exercisable prior to the first anniversary of the
date of grant.

(2) A SAR may be exercised for all or any portion of the shares as to which it
is exercisable; provided, that no partial exercise of a SAR shall be for an
aggregate exercise price of less than $1,000. The partial exercise of a SAR
shall not cause the expiration, termination or cancellation of the remaining
portion thereof.

(3) Unless the Committee determines otherwise, a SAR shall be exercised by
delivering notice to the Company’s principal office, to the attention of its
Secretary (or the Secretary’s designee), no less than one nor more than ten
business days in advance of the effective date of the proposed exercise. Such
notice shall specify the number of shares of Company Stock with respect to which
the SAR is being exercised, and the effective date of the proposed exercise, and
shall be signed by the Participant.

 

  (d) Effect of Termination of Employment

The provisions set forth in Section 7(e) with respect to the exercise of Options
following termination of employment shall apply as well to such exercise of
SARs.

 

  (e) Acceleration of Exercise Date Upon Change in Control

Except as otherwise provided in an applicable Award Agreement, upon the
occurrence of a Change in Control, any SAR granted under the Plan and
outstanding at such time shall become fully and immediately exercisable and
shall remain exercisable until its expiration, termination or cancellation
pursuant to the terms of the Plan. In addition, in the event of a Change in
Control, the Committee may in its discretion, cancel any outstanding SARs and
pay to the holders thereof, in stock, the value of such SARs based upon the
price per share of Company Stock to be received by other shareholders of the
Company in the Change in Control less the exercise price of each SAR.

 

9 RESTRICTED STOCK

 

  (a) Issue Date and Vesting Date

Subject to the provisions of Section 3(h) hereof, at the time of the grant of
shares of Restricted Stock, the Committee shall establish an Issue Date or Issue
Dates and a Vesting Date or Vesting Dates with respect to such shares. The
Committee may divide such shares into classes and assign a different Issue Date
and/or Vesting Date for each class. If the grantee is employed by the Company on
an Issue Date (which may be the date of grant), the specified number of shares
of Restricted Stock shall be issued in accordance with the provisions of
Section 9(e). Provided that all conditions to the vesting of a share of
Restricted Stock imposed pursuant to Section 9(b) are satisfied, and except as
provided in Section 9(g), upon the occurrence of the Vesting Date with respect
to a share of Restricted Stock, such share shall vest and the restrictions of
Section 9(c) shall cease to apply to such share.

 

  (b) Conditions to Vesting

At the time of the grant of shares of Restricted Stock, the Committee may impose
such restrictions or conditions to the vesting of such shares as it, in its
absolute discretion, deems appropriate. By way of example and not by way of
limitation, the Committee may require, as a condition to the vesting of any
class or classes of shares of Restricted Stock, that the Participant or the
Company achieves such performance goals as the Committee may specify under
Section 12.

 

9



--------------------------------------------------------------------------------

  (c) Restrictions on Transfer Prior to Vesting

Prior to the vesting of a share of Restricted Stock, no transfer of a
Participant’s rights with respect to such share, whether voluntary or
involuntary, by operation of law or otherwise, shall be permitted. Immediately
upon any attempt to transfer such rights, such share, and all of the rights
related thereto, shall be forfeited by the Participant.

 

  (d) Dividends on Restricted Stock

The Committee in its discretion may require that any dividends paid on shares of
Restricted Stock shall be held in escrow until all restrictions on such shares
have lapsed.

 

  (e) Issuance of Certificates

(1) Reasonably promptly after the Issue Date with respect to shares of
Restricted Stock, the Company shall cause to be issued a stock certificate,
registered in the name of the Participant to whom such shares were granted,
evidencing such shares; provided, that the Company shall not cause such a stock
certificate to be issued unless it has received a stock power duly endorsed in
blank with respect to such shares. Each such stock certificate shall bear any
such legend as the Company may determine.

Such legend shall not be removed until such shares vest pursuant to the terms
hereof.

(2) Each certificate issued pursuant to this Section 9(e), together with the
stock powers relating to the shares of Restricted Stock evidenced by such
certificate, shall be held by the Company in such manner as the Company may
determine unless the Committee determines otherwise.

 

  (f) Consequences of Vesting

Upon the vesting of a share of Restricted Stock pursuant to the terms of the
Plan and the applicable Award Agreement, the restrictions of Section 9(c) shall
cease to apply to such share. Reasonably promptly after a share of Restricted
Stock vests, the Company shall cause to be delivered to the Participant to whom
such shares were granted, a certificate evidencing such share, free of the
legend set forth in Section 9(e). Notwithstanding the foregoing, such share
still may be subject to restrictions on transfer as a result of applicable
securities laws or pursuant to Section 15.

 

  (g) Effect of Termination of Employment

(1) Unless the applicable Award Agreement or the Committee determines otherwise,
in the event of the termination of a Participant’s service to the Company for
any reason other than Cause, all shares of Restricted Stock granted to such
Participant which have not vested as of the date of such termination shall
immediately be forfeited and returned to the Company. The Company also shall
have the right to require the return of all dividends paid on such shares,
whether by termination of any escrow arrangement under which such dividends are
held or otherwise.

(2) In the event of the termination of a Participant’s employment for Cause, all
shares of Restricted Stock granted to such Participant which have not vested
prior to the date of such termination shall immediately be forfeited and
returned to the Company, together with any dividends credited on such shares by
termination of any escrow arrangement under which such dividends are held or
otherwise.

 

  (h) Effect of Change in Control

Except as otherwise provided in an applicable Award Agreement, upon the
occurrence of a Change in Control, all outstanding shares of Restricted Stock
which have not previously vested shall immediately vest. In addition, in the
event of a Change in Control, the Committee may in its discretion, cancel any
outstanding shares of Restricted Stock and pay to the holders thereof, in cash
or stock, or any combination thereof, the value of such shares of Restricted
Stock based upon the price per share of Company Stock to be received by other
shareholders of the Company in the Change in Control.

 

10



--------------------------------------------------------------------------------

10 RESTRICTED STOCK UNITS

 

  (a) Vesting Date

Subject to the provisions of Section 3(h) hereof, at the time of the grant of
Restricted Stock Units, the Committee shall establish a Vesting Date or Vesting
Dates with respect to such Restricted Stock Units. The Committee may divide such
Restricted Stock Units into classes and assign a different Vesting Date for each
class. Provided that all conditions to the vesting of a Restricted Stock Unit
imposed pursuant to Section 10(c) are satisfied, and except as provided in
Section 10(d), upon the occurrence of the Vesting Date with respect to a
Restricted Stock Unit, such Restricted Stock Unit shall vest and shares of Stock
will be delivered pursuant to Section 10(c).

 

  (b) Benefit Upon Vesting

Upon the vesting of a Restricted Stock Unit, the Participant shall be entitled
to receive one unrestricted, fully transferable share of Stock for each
Restricted Stock Unit scheduled to be paid out on such date and not previously
forfeited, or, in the sole discretion of the Committee, an amount, payable
within 2  1/2 months of the date on which such Restricted Stock Units vests,
equal to the Fair Market Value of a share of Company Stock on the date on which
such Restricted Stock Unit vests. Notwithstanding the foregoing, shares of
Company Stock issued may be subject to restrictions on transfer as a result of
applicable securities laws or pursuant to Section 15.

 

  (c) Conditions to Vesting

At the time of the grant of Restricted Stock Units, the Committee may impose
such restrictions or conditions to the vesting of such Restricted Stock Units as
it, in its absolute discretion, deems appropriate. By way of example and not by
way of limitation, the Committee may require, as a condition to the vesting of
any class or classes of Restricted Stock Units, that the Participant or the
Company achieves such performance goals as the Committee may specify under
Section 12.

 

  (d) Effect of Termination of Employment

(1) Unless the applicable Award Agreement or the Committee determines otherwise,
Restricted Stock Units that have not vested, together with any dividends
credited on such Restricted Stock Units, shall be forfeited upon the
Participant’s termination of employment for any reason other than Cause.

(2) In the event of the termination of a Participant’s employment for Cause, all
Restricted Stock Units granted to such Participant which have not vested as of
the date of such termination shall immediately be forfeited, together with any
dividends credited on such shares.

 

  (e) Effect of Change in Control

Except as otherwise provided in an applicable Award Agreement, upon the
occurrence of a Change in Control all outstanding Restricted Stock Units which
have not theretofore vested shall immediately vest. In addition, in the event of
a Change in Control, the Committee may in its discretion, cancel any outstanding
Restricted Stock Units and pay to the holders thereof, in cash or stock, or any
combination thereof, the value of such Restricted Stock Units based upon the
price per share of Company Stock to be received by other shareholders of the
Company in the Change in Control.

 

11 STOCK BONUSES

In the event that the Committee grants a Stock Bonus, a certificate for the
shares of Company Stock comprising such Stock Bonus shall be issued in the name
of the Participant to whom such grant was made and delivered to such Participant
as soon as practicable after the date on which such Stock Bonus is payable.

 

11



--------------------------------------------------------------------------------

12 PERFORMANCE-BASED AWARDS

 

  (a) Purpose.

The purpose of this Section 12 is to provide the Committee the ability to
qualify Incentive Awards as Qualified Performance-Based Compensation. If the
Committee, in its discretion, decides to grant a Performance-Based Award to a
Covered Employee, the provisions of this Section 12 shall control over any
contrary provision contained in Sections 7, 8, 9 and 10; provided, however, that
the Committee may in its discretion grant Incentive Awards to Covered Employees
and to other Participants that are based on Performance Criteria or Performance
Goals but that do not satisfy the requirements of this Section 12.

 

  (b) Applicability.

This Section 12 shall apply only to those Covered Employees selected by the
Committee to receive Performance-Based Awards. The designation of a Covered
Employee as a Participant for a Performance Period shall not in any manner
entitle the Participant to receive an Incentive Award for the period. Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
in any subsequent Performance Period and designation of one Covered Employee as
a Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.

 

  (c) Procedures with Respect to Performance-Based Awards.

To the extent necessary to comply with the Qualified Performance-Based
Compensation requirements of Section 162(m)(4)(C) of the Code, with respect to
any Incentive Award granted under Sections 7, 8, 9 and 10 which may be granted
to one or more Covered Employees, no later than ninety (90) days following the
commencement of any fiscal year in question or any other designated fiscal
period or period of service (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (a) designate
one or more Covered Employees, (b) select the Performance Criteria applicable to
the Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period, and
(d) specify the relationship between Performance Criteria and the Performance
Goals and the amounts of such Awards, as applicable, to be earned by each
Covered Employee for such Performance Period. Following the completion of each
Performance Period, the Committee shall certify in writing whether the
applicable Performance Goals have been achieved for such Performance Period. In
determining the amount earned by a Covered Employee, the Committee shall have
the right to reduce or eliminate (but not to increase) the amount payable at a
given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the Performance Period.

 

  (d) Payment of Performance-Based Awards.

Unless otherwise provided in the applicable Award Agreement, a Participant must
be employed by the Company or a Subsidiary on the day a Performance-Based Award
for such Performance Period is paid to the Participant. Furthermore, a
Participant shall be eligible to receive payment pursuant to a Performance-Based
Award for a Performance Period only if, and to the extent, the Performance Goals
for such period are achieved.

 

  (e) Additional Limitations.

Notwithstanding any other provision of the Plan, any Incentive Award which is
granted to a Covered Employee and is intended to constitute Qualified
Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

 

13 RIGHTS AS A STOCKHOLDER

No person shall have any rights as a stockholder with respect to any shares of
Company Stock covered by or relating to any Incentive Award until the date of
issuance of a stock certificate with respect to such shares. Except as otherwise
expressly provided in Section 3(d), no adjustment to any Incentive Award shall
be made for dividends or other rights for which the record date occurs prior to
the date such stock certificate is issued.

 

12



--------------------------------------------------------------------------------

14 DEFERRAL OF AWARDS

The Committee may permit or require the deferral of payment or settlement of any
Restricted Stock Unit or Stock Bonus subject to such rules and procedures as it
may establish. Payment or settlement of Options or SARs may not be deferred
unless such deferral would not cause the provisions of Section 409A of the Code
to be violated.

 

15 RESTRICTION ON TRANSFER OF SHARES

The Committee may impose, either in the Award Agreement or at the time shares of
Company Stock are issued in settlement of an Incentive Award, restrictions on
the ability of the Participant to sell or transfer such shares of Company Stock.

 

16 NO SPECIAL EMPLOYMENT RIGHTS; NO RIGHT TO INCENTIVE AWARD

Nothing contained in the Plan or any Award Agreement shall confer upon any
Participant any right with respect to the continuation of employment by the
Company or interfere in any way with the right of the Company, subject to the
terms of any separate employment agreement to the contrary, at any time to
terminate such employment or to increase or decrease the compensation of the
Participant.

No person shall have any claim or right to receive an Incentive Award hereunder.
The Committee’s granting of an Incentive Award to a Participant at any time
shall neither require the Committee to grant any other Incentive Award to such
Participant or other person at any time nor preclude the Committee from making
subsequent grants to such Participant or any other person.

 

17 SECURITIES MATTERS

(a) The Company shall be under no obligation to effect the registration pursuant
to the Securities Act of 1933 of any interests in the Plan or any shares of
Company Stock to be issued hereunder or to effect similar compliance under any
state laws. Notwithstanding anything herein to the contrary, the Company shall
not be obligated to cause to be issued or delivered any certificates evidencing
shares of Company Stock pursuant to the Plan unless and until the Company is
advised by its counsel that the issuance and delivery of such certificates is in
compliance with all applicable laws, regulations of governmental authority and
the requirements of the New York Stock Exchange or any other securities exchange
or automated quotation system on which shares of Company Stock are listed.
Certificates evidencing shares of Company Stock issued pursuant to the terms
hereof, may bear such legends, as the Committee or the Company, in its sole
discretion, deems necessary or desirable to insure compliance with applicable
securities laws.

(b) The transfer of any shares of Company Stock hereunder shall be effective
only at such time as counsel to the Company shall have determined that the
issuance and delivery of such shares is in compliance with all applicable laws,
regulations of governmental authority and the requirements of the New York Stock
Exchange or any other securities exchange or automated quotation system on which
shares of Company Stock are listed. The Committee may, in its sole discretion,
defer the effectiveness of any transfer of shares of Company stock hereunder in
order to allow the issuance of such shares to be made pursuant to registration
or an exemption from registration or other methods for compliance available
under federal or state securities laws. The Company shall inform the Participant
in writing of the Committee’s decision to defer the effectiveness of a transfer.
During the period of such a deferral in connection with the exercise of an
Option, the Participant may, by written notice, withdraw such exercise and
obtain the refund of any amount paid with respect thereto.

(c) It is intended that the Plan be applied and administered in compliance with
Rule 16b-3. If any provision of the Plan would be in violation of Rule 16b-3 if
applied as written, such provision shall not have effect as written and shall be
given effect so as to comply with Rule 16b-3, as determined by the Committee.
The Committee is authorized to amend the Plan and to make any such modifications
to Award Agreements to comply with Rule 16b-3, as it may be amended from time to
time, and to make any other such amendments or modifications deemed necessary or
appropriate to better accomplish the purposes of the Plan in light of any
amendments made to Rule 16b-3.

 

13



--------------------------------------------------------------------------------

18 WITHHOLDING TAXES

Whenever cash is to be paid pursuant to an Incentive Award, the Company shall
have the right to deduct therefrom an amount sufficient to satisfy any federal,
state and local withholding tax requirements related thereto.

Whenever shares of Company Stock are to be delivered pursuant to an Incentive
Award, the Company shall have the right to require the Participant to remit to
the Company in cash an amount sufficient to satisfy any federal, state and local
withholding tax requirements related thereto. With the approval of the
Committee, which it shall have sole discretion to grant and which approval may
be evidenced by the presence in the Award Agreement of an appropriate reference
to such right, a Participant may satisfy the foregoing requirement by electing
to have the Company withhold from delivery shares of Company Stock having a
value equal to the minimum amount of tax required to be withheld. Such shares
shall be valued at their Fair Market Value on the date as of which the amount of
tax to be withheld is determined. Fractional share amounts shall be settled in
cash. Such a withholding election may be made with respect to all or any portion
of the shares to be delivered pursuant to an Incentive Award. Any tax
withholding above the minimum amount of tax required to be withheld must be
deducted from other amounts payable to the Participant or must be paid in cash
by the Participant.

 

19 NOTIFICATION OF ELECTION UNDER SECTION 83(b) OF THE CODE

If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under Section 83(b) of
the Code (i.e., an election to include in gross income in the year of transfer
the amounts specified in Section 83(b)) and permitted under the terms of the
Award Agreement, such Participant shall notify the Company of such election
within ten days of filing notice of the election with the Internal Revenue
Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Code Section 83(b).

 

20 NOTIFICATION UPON DISQUALIFYING DISPOSITION UNDER SECTION 421(b) OF THE CODE

Each Award Agreement with respect to an Incentive Stock Option shall require the
Participant to notify the Company of any disposition of shares of Company Stock
issued pursuant to the exercise of such Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions)
within ten days of such disposition.

 

21 AMENDMENT OR TERMINATION OF THE PLAN

The Board of Directors may, at any time, suspend or terminate the Plan or revise
or amend it in any respect whatsoever; provided, however, that stockholder
approval shall be required if and to the extent required by Rule 16b-3 or by any
comparable or successor exemption under which the Board of Directors believes it
is appropriate for the Plan to qualify, or if and to the extent the Board of
Directors determines that such approval is appropriate for purposes of
satisfying Section 162(m), Section 422 or Section 409A of the Code or any
applicable rule or listing standard of any stock exchange, automated quotation
system or similar organization. Nothing herein shall restrict the Committee’s
ability to exercise its discretionary authority pursuant to Section 4, which
discretion may be exercised without amendment to the Plan. No action hereunder
may, without the consent of a Participant, reduce the Participant’s rights under
any outstanding Incentive Award.

 

22 NO OBLIGATION TO EXERCISE

The grant to a Participant of an Option or SAR shall impose no obligation upon
such Participant to exercise such Option or SAR.

 

23 TRANSFERS UPON DEATH; NONASSIGNABILITY

Upon the death of a Participant outstanding Incentive Awards granted to such
Participant may be exercised only by the executor or administrator of the
Participant’s estate or by a person who shall have acquired the right to such
exercise by will or by the laws of descent and distribution. No transfer of an
Incentive Award by will or the laws of descent and distribution shall be
effective to bind the Company unless the Company shall have been furnished with
(a) written notice thereof and with a copy of the Will and/or such evidence as
the Committee may deem necessary to establish the validity of the transfer and
(b) an agreement by the transferee to comply with all the terms and conditions
of the Incentive Award that are or would have been applicable to the Participant
and to be bound by the acknowledgments made by the Participant in connection
with the grant of the Incentive Award.

 

14



--------------------------------------------------------------------------------

Except as otherwise provided in this Plan, no Incentive Award or interest in it
may be transferred, assigned, pledged or hypothecated by the Participant,
whether by operation of law or otherwise, or be made subject to execution,
attachment or similar process.

 

24 EXPENSES AND RECEIPTS

The expenses of the Plan shall be paid by the Company. Any proceeds received by
the Company in connection with any Incentive Award will be used for general
corporate purposes.

 

25 FAILURE TO COMPLY

In addition to the remedies of the Company elsewhere provided for herein,
failure by a Participant (or beneficiary) to comply with any of the terms and
conditions of the Plan or the applicable Award Agreement, unless such failure is
remedied by such Participant (or beneficiary) within ten days after notice of
such failure by the Committee, shall be grounds for the cancellation and
forfeiture of such Incentive Award, in whole or in part, as the Committee, in
its sole discretion, may determine.

 

26 EFFECTIVE DATE AND TERM OF PLAN

The Plan shall be effective as of the Effective Date. Unless earlier terminated
by the Board of Directors, the right to grant Incentive Awards under the Plan
will terminate on the tenth anniversary of the Effective Date. Incentive Awards
outstanding at Plan termination will remain in effect according to their terms
and the provisions of the Plan.

 

27 APPLICABLE LAW

Except to the extent preempted by any applicable federal law, the Plan will be
construed and administered in accordance with the laws of the State of Delaware,
without reference to the principles of conflicts of laws thereunder.

 

15